Exhibit 10.4

 

UAL Corporation

Success Sharing Program —

Performance Incentive Plan


I.     GENERAL


A.                                   PLAN PURPOSE.  IN CONNECTION WITH THE
REORGANIZATION UNDER CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE OF UAL
CORPORATION (THE “COMPANY”) AND ITS AFFILIATES (COLLECTIVELY, “UNITED”), UNITED
EMPLOYEES HAVE AGREED TO SALARY REDUCTIONS AND OTHER WORK RULE CHANGES DESIGNED
TO REDUCE COSTS AND IMPROVE UNITED’S FINANCIAL POSITION.  THE PURPOSE OF THIS
SUCCESS SHARING PROGRAM — PERFORMANCE INCENTIVE PLAN (THE “PLAN”) IS TO ALIGN
THE BEHAVIOR OF UNITED EMPLOYEES WITH THE OPERATIONAL AND FINANCIAL GOALS OF
UNITED BY PROVIDING QUALIFIED EMPLOYEES WITH A PERFORMANCE INCENTIVE CASH AWARD
BASED ON FINANCIAL AND OPERATIONAL PERFORMANCE GOALS.  IN ADDITION, THIS PLAN
AND THE SUCCESS SHARING PROGRAM — PROFIT SHARING PLAN IS INTENDED TO SERVE AS
THE ONGOING, BROAD-BASED, CASH PERFORMANCE INCENTIVE PROGRAM FOR MANAGEMENT
EMPLOYEES.


B.                                     COLLECTIVE BARGAINING.  AS IT RELATES TO
QUALIFIED EMPLOYEES WHO ARE SUBJECT TO THE PROVISIONS OF A COLLECTIVE BARGAINING
AGREEMENT PURSUANT TO WHICH THE EMPLOYER HAS AGREED TO PROVIDE SUCH QUALIFIED
EMPLOYEES WITH PARTICIPATION IN A PERFORMANCE INCENTIVE PLAN, THIS PLAN IS
MAINTAINED PURSUANT TO SUCH AGREEMENT.  AS IT RELATES TO QUALIFIED EMPLOYEES WHO
ARE IN THE CLASS OR CRAFT OF EMPLOYEES COVERED BY A COLLECTIVE BARGAINING
AGREEMENT WITH THE EMPLOYER, THE COMPANY (I) WILL PROVIDE SUCH INFORMATION
REQUESTED BY THE REPRESENTATIVE OF SUCH CRAFT OR CLASS OF EMPLOYEES TO PERMIT IT
TO AUDIT THE CALCULATION OF THE COMPANY’S PERFORMANCE UNDER THE PERFORMANCE
FORMULA ESTABLISHED UNDER THE PLAN FOR EACH PERFORMANCE PERIOD, AND (II) WILL
PROVIDE EXPEDITED ARBITRATION UNDER THE TERMS OF THE APPLICABLE COLLECTIVE
BARGAINING AGREEMENT FOR ANY DISPUTE WITH THE REPRESENTATIVE OF SUCH CRAFT OR
CLASS OF EMPLOYEES RELATING TO THE DETERMINATION AND PAYMENT OF AN INCENTIVE
AWARD UNDER THIS PLAN.


C.                                     CASH BONUS PLAN.  THE PLAN IS A CASH
BONUS PERFORMANCE INCENTIVE PLAN AND IS NOT INTENDED TO BE (AND WILL BE NOT
CONSTRUED AND ADMINISTERED AS) AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
ERISA.  THE PLAN IS INTENDED TO BE A DISCRETIONARY CASH BONUS PLAN AND PAYMENTS
UNDER THE PLAN WILL NOT CONSTITUTE A PART OF AN EMPLOYEE’S REGULAR RATE OF PAY
FOR ANY PURPOSE, PROVIDED, HOWEVER, ALL INCENTIVE AWARDS WILL BE PAID TO
QUALIFIED EMPLOYEES IN ACCORDANCE WITH THE TERMS OF THE PLAN AND THE APPLICABLE
COLLECTIVE BARGAINING AGREEMENTS.  EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED
OTHERWISE UNDER A PARTICULAR PENSION, RETIREMENT, WELFARE, INSURANCE, PROFIT
SHARING, OR OTHER EMPLOYEE BENEFIT PLAN OR ARRANGEMENT MAINTAINED OR CONTRIBUTED
TO BY AN EMPLOYER, THE PAYMENTS TO AN EMPLOYEE UNDER THE PLAN WILL BE TREATED AS
“SALARY,” “WAGES,” OR “CASH COMPENSATION” TO THE EMPLOYEE FOR THE PURPOSE OF
COMPUTING BENEFITS TO WHICH THE EMPLOYEE MAY BE ENTITLED UNDER ANY SUCH PLAN OR
ARRANGEMENT.


D.                                    INTERNATIONAL EMPLOYEES.  THE COMPANY
INTENDS TO EXTEND PARTICIPATION IN THE PLAN TO INTERNATIONAL EMPLOYEES IN A
MANNER WHICH IS MOST ADVANTAGEOUS TO THE EMPLOYER AND/OR

1


--------------------------------------------------------------------------------



SUCH INTERNATIONAL EMPLOYEES AND CONSISTENT WITH LOCAL LAWS AND/OR COLLECTIVE
BARGAINING AGREEMENTS, BUT ONLY IF AND TO THE EXTENT THE TERMS OF THE PLAN AS
APPLIED TO SUCH INTERNATIONAL EMPLOYEES (TO THE EXTENT SUCH TERMS AND CONDITIONS
DIFFER FROM THE PLAN’S TERMS AND CONDITIONS) ARE SET FORTH IN AN EXHIBIT TO THIS
PLAN.  THE COMPANY’S SENIOR VICE PRESIDENT — HUMAN RESOURCES MAY ESTABLISH OR
AMEND THE TERMS AND CONDITIONS OF PARTICIPATION IN THE PLAN BY INTERNATIONAL
EMPLOYEES AS REFLECTED IN THE EXHIBITS, INCLUDING THE EFFECTIVE DATE OF COVERAGE
AND SELECTED PERFORMANCE OBJECTIVES AND THEIR RESPECTIVE THRESHOLD, TARGET AND
MAXIMUM LEVELS, AND WILL DEVIATE FROM THE GENERAL TERMS OF THE PLAN ONLY AS
NECESSARY OR ADVISABLE TO COMPLY WITH LOCAL LAWS AND APPLICABLE COLLECTIVE
BARGAINING AGREEMENTS.


E.                                      EFFECTIVE DATE.  THE PLAN COMMENCED ON
JANUARY 1, 2004.  EXCEPT AS OTHERWISE SET FORTH HEREIN, THE EFFECTIVE DATE OF
THIS AMENDED AND RESTATED PLAN IS JANUARY 1, 2007, AND IT ONLY APPLIES TO
PERFORMANCE PERIODS COMMENCING ON OR AFTER THAT DATE.


F.                                      DEFINITIONS.  UNLESS OTHERWISE
SPECIFIED, THE CAPITALIZED TERMS UNDER THE PLAN HAVE THE MEANINGS GIVEN BELOW:

Affiliate.  “Affiliate” means each entity, corporate or otherwise, in which the
Company, directly or indirectly, owns or controls a greater than 80% interest.

Board.  “Board” means the Board of Directors of UAL Corporation.

Collective Bargaining Employee.  “Collective Bargaining Employee” means an
employee who (i) is in the class or craft of employees subject to the provisions
of a collective bargaining agreement between the Company and the representative
of such class or craft of employees, and (ii) is on the Employer’s United States
payroll.

Code.  “Code” means the Internal Revenue Code of 1986, as amended.

Committee.  “Committee” means the Human Resources Subcommittee of the Board or
such other committee appointed by the Board to exercise the powers and perform
the duties assigned to the Human Resources Subcommittee under this Plan.

Company.  “Company” means UAL Corporation.

Employer.  “Employer” means the Company and each Affiliate which is identified
in Appendix A as may be revised from time to time by the Company.

ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974, as
from time to time amended, including any related regulations.

Incentive Award.  “Incentive Award” means the dollar value of the award payable
to a Qualified Employee as determined under the Plan.

Incentive Opportunity.  “Incentive Opportunity” has the meaning provided in
Paragraph III.B.

2


--------------------------------------------------------------------------------


Individual Performance Goal.  “Individual Performance Goal” has the meaning
provided in Paragraph III.D.2.

Individual Performance Modifier.  “Individual Performance Modifier” has the
meaning provided in Paragraph III.D.

International Employee.  “International Employee” means any regular full-time or
regular part-time employee of an Employer, or such other employee of the
Employer identified in an Exhibit to the Plan, who is not on the Employer’s
United States payroll and is working regularly in a location outside of the
United States.

Management Employee.  “Management Employee” means an individual (i) who is
classified by the Employer as a Management Employee (on other than a temporary
reclassification basis), (ii) whose employment is for an indefinite period,
(iii) who is employed in an Employer established job classification not covered
by a collective bargaining agreement, and (iv) who is on the Employer’s U.S.
payroll.

Officer.  “Officer” means a Management Employee who is (i) an “officer” of the
Company as such term is defined in Rule 16a-1(f) under the Securities Exchange
Act of 1934, as amended (“Rule 16a-1(f)”), or (ii) a designated senior officer
of the subsidiaries of the Company, including any officer of United Air Lines,
Inc. who is an “officer” of the Company under Rule 16a-1(f) or who reports
directly to the Chairman or the CEO.

Performance Period.  “Performance Period” has the meaning provided in Paragraph
II.A.1.

Plan Rules.  “Plan Rules” means rules, procedures, policies or practices
established by the Company (or the Committee) with respect to the administration
of the Plan, which need not be reflected in a written instrument and may be
changed at any time without notice.

Plan Year.  “Plan Year” means the calendar year or, if different, the 12-month
period that corresponds to the Company’s fiscal year.

Qualified Employee.  “Qualified Employee” has the meaning provided in Paragraph
II.A.2.

Salaried Employee.  “Salaried Employee” means an individual (i) who is
classified by the Employer as a regular full-time or regular part-time Salaried
Employee (on other than a temporary reclassification basis), (ii) who is
employed in an established job classification not covered by a collective
bargaining agreement, and (iii) who is on the Employer’s U.S. payroll.

Selected Performance Objectives.  “Selected Performance Objectives” has the
meaning provided in Paragraph III.B.1.

Wages.  “Wages” has the meaning provided in Paragraph III.C.

3


--------------------------------------------------------------------------------


II. Participation 


A.                                   ELIGIBILITY.  FOR EACH PERFORMANCE PERIOD,
PARTICIPATION IN THE PLAN IS LIMITED TO QUALIFIED EMPLOYEES.  NO OTHER EMPLOYEES
ARE ELIGIBLE TO PARTICIPATE IN THE PLAN.  THE RULES APPLICABLE TO PERFORMANCE
PERIODS AND QUALIFIED EMPLOYEES ARE DESCRIBED BELOW:


1.                                   PERFORMANCE PERIOD.  ALL QUALIFIED
EMPLOYEES SHALL BE SUBJECT TO THE SAME PERFORMANCE PERIODS FOR A PLAN YEAR, EACH
OF WHICH SHALL CONSIST OF A CALENDAR QUARTER, ANOTHER THREE CALENDAR MONTH
PERIOD, THE CALENDAR YEAR, AND/OR THE PLAN YEAR AS DETERMINED BY THE COMPANY IN
ITS REASONABLE DISCRETION.


2.                                   QUALIFIED EMPLOYEE.   FOR ANY PARTICULAR
PERFORMANCE PERIOD, QUALIFIED EMPLOYEES CONSIST OF ALL EMPLOYEES OF THE EMPLOYER
(INCLUDING THOSE ON AN EMPLOYER-APPROVED LEAVE OF ABSENCE) WHO ARE CLASSIFIED AS
REGULAR FULL-TIME OR REGULAR PART-TIME EMPLOYEES AND SUCH OTHER INTERNATIONAL
EMPLOYEES SPECIFICALLY INCLUDED UNDER AN EXHIBIT TO THE PLAN, OTHER THAN THE
FOLLOWING:

I.                                      COLLECTIVE BARGAINING EMPLOYEES WHO ARE
COVERED BY A COLLECTIVE BARGAINING AGREEMENT WHICH DOES NOT EXPRESSLY PROVIDE
FOR COVERAGE UNDER A PERFORMANCE INCENTIVE PLAN SUCH AS THE PLAN;

II.                                   MANAGEMENT EMPLOYEES AND SALARIED
EMPLOYEES WHO, FOR THE PERFORMANCE PERIOD, ARE EITHER (A) PARTICIPATING IN A
SALES INCENTIVE PLAN OR (B) ARE EMPLOYEES OF UAL LOYALTY SERVICES, INC. WHO ARE
PARTICIPATING IN AN ANNUAL INCENTIVE PLAN WHICH THE COMPANY, IN ITS SOLE
DISCRETION, DETERMINES IS IN LIEU OF COVERAGE UNDER THIS PLAN; AND

III.                                INTERNATIONAL EMPLOYEES WHO ARE NOT
DESIGNATED AS PARTICIPATING IN THE PLAN FOR THE PERFORMANCE PERIOD PURSUANT TO
THE TERMS OF AN EXHIBIT TO THE PLAN.


B.                                     EMPLOYEE CLASSIFICATIONS.  THE
DESIGNATION OF AN INDIVIDUAL AS AN EMPLOYEE OF AN EMPLOYER WITHIN THE MEANING OF
THE PLAN, OR AS A PERSON WHO IS NOT AN EMPLOYEE OF AN EMPLOYER OR AS BEING
WITHIN A PARTICULAR CLASSIFICATION OF EMPLOYEE WILL BE CONCLUSIVE FOR ALL
PURPOSES OF THIS PLAN.  FOR PURPOSES OF THIS PLAN, A TEMPORARY RECLASSIFICATION
OR SPECIAL ASSIGNMENT WILL BE DISREGARDED FOR PURPOSES OF DETERMINING A
QUALIFIED EMPLOYEE’S CLASSIFICATION.  NO RECLASSIFICATION OF AN INDIVIDUAL AS AN
EMPLOYEE OF AN EMPLOYER, WHETHER BY JUDICIAL OR ADMINISTRATIVE ACTION OR
OTHERWISE, WILL BE EFFECTIVE TO QUALIFY THE INDIVIDUAL AS A QUALIFIED EMPLOYEE
UNDER THIS PLAN EXCEPT AS THE COMPANY AGREES, AND NO RECLASSIFICATION WILL BE
GIVEN RETROACTIVE EFFECT, EXCEPT AS THE COMPANY AGREES.

4


--------------------------------------------------------------------------------


III. Calculation of Incentive Awards


A.                                   FORMULA.  THE AMOUNT OF A QUALIFIED
EMPLOYEE’S INCENTIVE AWARD FOR A PERFORMANCE PERIOD IS THE PRODUCT OF THE
FOLLOWING:


1.                                       INCENTIVE OPPORTUNITY (THE PERCENTAGE
DEFINED IN PARAGRAPH III.B BELOW);

times


2.                                       WAGES (THE DOLLAR AMOUNT DEFINED IN
PARAGRAPH III.C BELOW);

times


3.                                       INDIVIDUAL PERFORMANCE MODIFIER (THE
PERCENTAGE DEFINED IN PARAGRAPH III.D BELOW).


B.                                     INCENTIVE OPPORTUNITY.  A QUALIFIED
EMPLOYEE’S INCENTIVE OPPORTUNITY FOR A PERFORMANCE PERIOD IS A PERCENTAGE BASED
ON ACTUAL ACHIEVEMENT OF THE PLAN’S SELECTED PERFORMANCE OBJECTIVES WITHIN THE
LEVELS OF THRESHOLD, TARGET AND MAXIMUM AS DESCRIBED BELOW.


1.                                       SELECTED PERFORMANCE OBJECTIVES.  THE
PLAN’S SELECTED PERFORMANCE OBJECTIVES CONSIST OF ONE OR MORE OBJECTIVELY
DETERMINABLE MEASURES RELATED TO SPECIFIED LEVELS OF FINANCIAL PERFORMANCE
(E.G., EBITDAR MARGIN, PRE-TAX MARGIN, ANNUAL OPERATING EARNINGS), OPERATIONAL
PERFORMANCE (E.G., ON-TIME PERFORMANCE), CUSTOMER SATISFACTION (E.G., INTENT TO
REPURCHASE), EMPLOYEE ENGAGEMENT, SAFETY PERFORMANCE (E.G., LOST TIME INJURIES)
AND REASONABLY COMPARABLE MEASURES AS ADOPTED BY THE COMMITTEE FOR A PERFORMANCE
PERIOD, SUBJECT TO THE FOLLOWING:

I.                                          SELECTED PERFORMANCE OBJECTIVES
SHALL BE STATED IN TERMS OF A “THRESHOLD,” “TARGET” AND “MAXIMUM” LEVEL IN EVERY
INSTANCE.  THE COMMITTEE WILL ESTABLISH AT THE BEGINNING OF A PLAN YEAR THE
SELECTED PERFORMANCE OBJECTIVES AND THEIR RESPECTIVE THRESHOLD, TARGET AND
MAXIMUM LEVELS FOR THE PERFORMANCE PERIODS OCCURRING IN SUCH PLAN YEAR.

II.                                       SELECTED PERFORMANCE OBJECTIVES MAY
VARY AMONG EMPLOYERS BUT NOT AMONG EMPLOYEES OF UNITED AIR LINES, INC.

III.                                    SELECTED PERFORMANCE OBJECTIVES MAY BE
DESCRIBED IN TERMS OF COMPANY OR AFFILIATE PERFORMANCE, OR, FOR INTERNATIONAL
EMPLOYEES, IN TERMS OF PERFORMANCE RELATED TO A FOREIGN JURISDICTION.  IN
ACCORDANCE WITH PARAGRAPH I.E., PERFORMANCE OBJECTIVES MAY BE SEPARATELY
ESTABLISHED FOR INTERNATIONAL EMPLOYEES BY THE COMPANY’S SENIOR VICE PRESIDENT —
HUMAN RESOURCES.

5


--------------------------------------------------------------------------------



2.                                       PERCENTAGE.  THE INCENTIVE OPPORTUNITY
FOR PERFORMANCE BELOW THRESHOLD WILL BE 0%.  OTHERWISE, THE INCENTIVE
OPPORTUNITY FOR QUALIFIED EMPLOYEES WHO ARE:

I.                                          OFFICERS WILL BE DETERMINED BY THE
COMMITTEE, PROVIDED THAT, FOR ANY OFFICER, THE THRESHOLD LEVEL WILL BE
APPROXIMATELY 50% OF THE TARGET LEVEL AND THE MAXIMUM LEVEL WILL BE
APPROXIMATELY 200% OF THE TARGET LEVEL.

II.                                       MANAGEMENT EMPLOYEES (OTHER THAN
OFFICERS) AND SALARIED EMPLOYEES WILL BE DETERMINED BY THE COMPANY, PROVIDED
THAT, FOR ANY SUCH MANAGEMENT EMPLOYEE OR SALARIED EMPLOYEE, THE THRESHOLD LEVEL
WILL BE APPROXIMATELY 50% OF THE TARGET LEVEL AND THE MAXIMUM LEVEL WILL BE
APPROXIMATELY 200% OF THE TARGET LEVEL.

III.                                    INTERNATIONAL EMPLOYEES WILL BE
DETERMINED BY THE COMPANY, PROVIDED, FOR INTERNATIONAL EMPLOYEES WHO ARE SUBJECT
TO THE TERMS OF A COLLECTIVE BARGAINING AGREEMENT WITH THE EMPLOYER, THE
INCENTIVE OPPORTUNITY MAY BE ESTABLISHED BY THE TERMS OF SUCH AGREEMENT.

IV.                                   COLLECTIVE BARGAINING EMPLOYEES WILL BE
ESTABLISHED BY THE TERMS OF THE COLLECTIVE BARGAINING AGREEMENT OR, IN THE
ABSENCE OF A SPECIFIC DESIGNATION, AS FOLLOWS:

(A)                                  0.5% FOR PERFORMANCE AT THRESHOLD LEVEL;

(B)                                 1% FOR PERFORMANCE AT THE TARGET LEVEL; AND

(C)                                  2% FOR PERFORMANCE AT OR ABOVE THE MAXIMUM
LEVEL.

The Incentive Opportunity for performance at points between threshold and target
or target and maximum will be determined by linear interpolation.  If a
Qualified Employee held more than one eligible position during the Plan Year,
his or her Incentive Opportunity will be determined based on each corresponding
period of participation in the manner provided in Plan Rules. The Incentive
Opportunity for Management Employees for performing at the target level shall
represent a significant portion of the total target cash compensation for
Management Employees and shall be at a level consistent with the Company’s
historical practice under predecessor performance incentive plans.

C.                                     Wages.  Wages for a Performance Period
will be determined as follows:


1.                                       COMPENSATION INCLUDED.  “WAGES” WILL
ONLY INCLUDE COMPENSATION PAID (OR PAYABLE) DURING A PERFORMANCE PERIOD TO A
QUALIFIED EMPLOYEE FOR THE PERIOD HE OR SHE IS A QUALIFIED EMPLOYEE AND SHALL
INCLUDE THE ITEMS LISTED IN APPENDIX B AS INCLUDED IN WAGES.  WAGES WILL INCLUDE
COMPENSATION NOT PAID AS A RESULT OF AN EARNINGS REDUCTION ELECTION MADE BY THE
QUALIFIED EMPLOYEE UNDER A CODE SEC. 125 CAFETERIA PLAN OR UNDER ANY QUALIFIED
CASH OR DEFERRED ARRANGEMENT UNDER CODE SEC. 401(K).

6


--------------------------------------------------------------------------------



2.                                       EXCLUSIONS.  “WAGES” WILL NOT INCLUDE
THE ITEMS OF COMPENSATION OR OTHER PAYMENTS LISTED IN APPENDIX B AS EXCLUDED
FROM WAGES.


3.                                       REEMPLOYMENT.  IN THE EVENT A QUALIFIED
EMPLOYEE TERMINATES EMPLOYMENT AND IS REEMPLOYED BY AN EMPLOYER SUCH EMPLOYEE
WILL BE TREATED AS A NEW EMPLOYEE AND WAGES SHALL INCLUDE ONLY AMOUNTS PAID
FOLLOWING SUCH REEMPLOYMENT.  THE PERIOD ARISING PRIOR TO HIS OR HER MOST RECENT
TERMINATION OF EMPLOYMENT WILL BE GOVERNED BY PARAGRAPH IV.A.


4.                                       DETERMINATION OF WAGES.  THE COMPANY’S
SENIOR VICE PRESIDENT — HUMAN RESOURCES WILL DETERMINE, IN HIS OR HER DISCRETION
(SUBJECT TO A CONTRARY DETERMINATION UNDER ANY APPLICABLE COLLECTIVE BARGAINING
AGREEMENT GRIEVANCE PROCEDURE IN THE CASE OF A COLLECTIVE BARGAINING EMPLOYEE),
WHETHER (I) AN ITEM OF COMPENSATION IS INCLUDED OR EXCLUDED FROM THE DEFINITION
OF “WAGES,” AND (II) WHETHER AND TO WHAT EXTENT ANY ITEMS LISTED IN APPENDIX B
AS EXCLUDED FROM WAGES ARE TO BE INCLUDED IN AN INTERNATIONAL EMPLOYEE’S WAGES
TO COMPLY WITH LOCAL LAW OR APPLICABLE COLLECTIVE BARGAINING AGREEMENTS.


D.                                    INDIVIDUAL PERFORMANCE MODIFIER.  A
QUALIFIED EMPLOYEE’S INDIVIDUAL PERFORMANCE MODIFIER FOR ANY QUARTERLY INCENTIVE
AWARD IS 100%.  A QUALIFIED EMPLOYEE’S INDIVIDUAL PERFORMANCE MODIFIER FOR ANY
ANNUAL INCENTIVE AWARD IS THE FOLLOWING PERCENTAGE:


1.                                       COLLECTIVE BARGAINING EMPLOYEES.  FOR A
COLLECTIVE BARGAINING EMPLOYEE, THE INDIVIDUAL PERFORMANCE MODIFIER WILL BE
100%.


2.                                       SALARIED AND MANAGEMENT EMPLOYEES.  FOR
A SALARIED EMPLOYEE OR A MANAGEMENT EMPLOYEE (OTHER THAN AN OFFICER), THE
INDIVIDUAL PERFORMANCE MODIFIER WILL BE DETERMINED BY THE COMPANY AND MAY BE
BASED, IN WHOLE OR IN PART, UPON AN EVALUATION OF THE EXTENT TO WHICH SUCH
EMPLOYEE ACHIEVED HIS OR HER INDIVIDUAL PERFORMANCE GOALS ESTABLISHED FOR THE
PLAN YEAR.  FOR PURPOSES OF THIS PARAGRAPH III.D, “INDIVIDUAL PERFORMANCE GOALS”
MEANS THE PERFORMANCE CRITERIA OR OBJECTIVES ESTABLISHED FOR A QUALIFIED
EMPLOYEE FOR THE PLAN YEAR FOR PURPOSES OF ASSISTING THE COMPANY OR THE
COMMITTEE IN DETERMINING WHETHER AND TO WHAT EXTENT AN INCENTIVE AWARD HAS BEEN
EARNED BY SUCH QUALIFIED EMPLOYEE FOR SUCH PLAN YEAR.


3.                                       OFFICERS.  FOR AN OFFICER, THE
INDIVIDUAL PERFORMANCE MODIFIER WILL BE DETERMINED BY THE COMMITTEE AND MAY BE
BASED, IN WHOLE OR IN PART, UPON AN EVALUATION OF THE EXTENT TO WHICH SUCH
EMPLOYEE ACHIEVED HIS OR HER INDIVIDUAL PERFORMANCE GOALS (DEFINED IN
SUBPARAGRAPH 2 ABOVE) ESTABLISHED FOR THE PLAN YEAR.


4.                                       INTERNATIONAL EMPLOYEES.  FOR AN
INTERNATIONAL EMPLOYEE, THE INDIVIDUAL PERFORMANCE MODIFIER WILL BE DETERMINED
BY THE COMPANY AND MAY BE BASED, IN WHOLE OR IN PART, UPON AN EVALUATION OF THE
EXTENT TO WHICH SUCH EMPLOYEE ACHIEVED HIS OR HER INDIVIDUAL PERFORMANCE GOALS
(DEFINED IN SUBPARAGRAPH 2

7


--------------------------------------------------------------------------------



ABOVE) ESTABLISHED FOR THE PLAN YEAR, PROVIDED FOR INTERNATIONAL EMPLOYEES WHO
ARE SUBJECT TO THE TERMS OF A COLLECTIVE BARGAINING AGREEMENT WITH THE EMPLOYER,
THE INDIVIDUAL PERFORMANCE MODIFIER MAY BE DETERMINED BY THE TERMS OF SUCH
AGREEMENT.


5.                                       COMPANY DISCRETION.  A QUALIFIED
EMPLOYEE’S EVALUATION UNDER CLAUSES (2), (3) OR (4) ABOVE IS WHOLLY
DISCRETIONARY AND SUBJECTIVE ON THE PART OF THE COMPANY.


6.                                       MULTIPLE CLASSIFICATIONS.  A QUALIFIED
EMPLOYEE WHO HAS BEEN EMPLOYED IN MORE THAN ONE CLASSIFICATION DURING A
PERFORMANCE PERIOD WILL HAVE HIS OR HER INDIVIDUAL PERFORMANCE MODIFIER
DETERMINED AND APPLIED TO THE APPROPRIATE PERIOD IN THE MANNER PROVIDED IN PLAN
RULES.


E.                                      ANNUAL TREATMENT FOR CERTAIN MANAGEMENT
EMPLOYEES.  IF THE COMPANY HAS IMPLEMENTED QUARTERLY PERFORMANCE PERIODS (AND
THEREFORE QUARTERLY INCENTIVE AWARDS), THE COMPANY MAY ELECT TO DETERMINE
INDIVIDUAL PERFORMANCE MODIFIERS FOR CERTAIN MANAGEMENT EMPLOYEES ON A PLAN YEAR
(RATHER THAN QUARTERLY) BASIS, IN WHICH CASE THE COMPANY MAY FURTHER ELECT TO
PROVIDE SUCH MANAGEMENT EMPLOYEES WITH ANNUAL INCENTIVE AWARDS (BASED ON THE
SAME QUARTERLY PERFORMANCE PERIODS AS OTHER QUALIFIED EMPLOYEES) INSTEAD OF THE
QUARTERLY INCENTIVE AWARDS PROVIDED TO OTHER QUALIFIED EMPLOYEES.  PAYMENT OF
SUCH ANNUAL INCENTIVE AWARDS WILL BE MADE BY THE COMPANY AS SOON AS PRACTICABLE
AFTER THE COMPANY HAS CALCULATED THE ANNUAL INCENTIVE AWARD.


IV.  PAYMENT OF INCENTIVE AWARDS


A.                                   ENTITLEMENT TO PAYMENT.  A QUALIFIED
EMPLOYEE IS ONLY ENTITLED TO RECEIVE PAYMENT OF AN INCENTIVE AWARD FOR A
PERFORMANCE PERIOD UNDER THE FOLLOWING CIRCUMSTANCES:


1.                                       A QUALIFIED EMPLOYEE IS ENTITLED TO
RECEIVE PAYMENT OF AN INCENTIVE AWARD FOR A PERFORMANCE PERIOD IF HE OR SHE IS
ACTIVELY EMPLOYED THROUGH THE END OF THE PERFORMANCE PERIOD AND THROUGH THE
PAYMENT DATE.


2.                                       A QUALIFIED EMPLOYEE IS ENTITLED TO
PAYMENT IF HE OR SHE VOLUNTARILY TERMINATES EMPLOYMENT FOR ANY REASON BETWEEN
THE END OF THE PERFORMANCE PERIOD AND THE PAYMENT DATE.


3.                                       A QUALIFIED EMPLOYEE IS ENTITLED TO
PAYMENT IF HE OR SHE TERMINATES EMPLOYMENT DURING A PERFORMANCE PERIOD OR
BETWEEN THE END OF THE PERFORMANCE PERIOD AND THE PAYMENT DATE ON ACCOUNT OF:

a.                                       Furlough, which means termination of
employment with the Employer in connection with which the Qualified Employee has
reemployment rights, or, in the case of a Collective Bargaining Employee, such
other employment action as may be defined as a “furlough” in the applicable
collective bargaining agreement;

b.                                      Disability, which means the Qualified
Employee has been determined to

8


--------------------------------------------------------------------------------


be disabled under the long-term disability plan in which the Qualified Employee
participates or by the Company pursuant to Plan Rules;

c.                                       Retirement, which has the meaning
assigned to it under the Employer’s employment policies and regulations; or

d.                                      Death.

4.                                     A Qualified Employee is entitled to
payment if he or she involuntarily terminates employment during the Performance
Period or between the end of the Performance Period and the payment date, unless
he or she is terminated for cause.  For this purpose, “cause” means unacceptable
job performance, attendance or misconduct as determined by the Employer in its
sole discretion for Management Employees, Salaried Employees and International
Employees and as determined under the applicable collective bargaining agreement
for Collective Bargaining Employees.  If the Employer  determines (subject to a
contrary determination under any applicable collective bargaining agreement
grievance procedure), following an employee’s termination of employment, that
such employee engaged in conduct while employed which would be considered
“cause,” then the Employer may treat such employee’s termination as termination
for cause.

Notwithstanding the foregoing, the Company (or the Committee, in case of
Incentive Awards payable to Officers) may in its sole discretion pay an
Incentive Award to a Qualified Employee who is not otherwise entitled to receive
an Incentive Award because his or her termination of employment occurred during
the Performance Period or between the end of the Performance Period and the
payment date.


B.                                     TIMING OF PAYMENT.  SUBJECT TO PARAGRAPH
III.E, ALL QUALIFIED EMPLOYEES (OTHER THAN INTERNATIONAL EMPLOYEES) WILL BE PAID
AT THE SAME TIME AS SOON AS PRACTICABLE AFTER THE COMPANY CALCULATES THE
INCENTIVE AWARDS FOR A PARTICULAR PERFORMANCE PERIOD.  SUBJECT TO THE FOREGOING,
THE COMMITTEE HAS THE RIGHT, IN ITS REASONABLE DISCRETION, TO VARY THE TIME FOR
MAKING THE PAYMENTS OF INCENTIVE AWARDS.  HOWEVER, NOTHING HEREIN SHALL BE
CONSTRUED TO GRANT ANY EMPLOYEE THE RIGHT TO ELECT A MODIFICATION OF THE TIME
FOR RECEIVING PAYMENTS HEREUNDER.  A QUALIFIED EMPLOYEE WILL RECEIVE PAYMENT OF
AN INCENTIVE AWARD IN CASH, SUBJECT TO SUCH EMPLOYEE’S RIGHT TO ELECT TO DEFER
RECEIPT OF A PORTION OF SUCH CASH PAYMENT UNDER ANY COMPANY-SPONSORED 401(K)
PLAN IN WHICH THE QUALIFIED EMPLOYEE IS ELIGIBLE TO PARTICIPATE. THE COMPANY
WILL WITHHOLD FROM ANY PAYMENT TO BE MADE HEREUNDER SUCH AMOUNTS AS IT
REASONABLY DETERMINES IT MAY BE REQUIRED TO WITHHOLD UNDER ANY APPLICABLE
FEDERAL, STATE OR OTHER LAW, AND TRANSMIT SUCH WITHHELD AMOUNTS TO THE
APPROPRIATE AUTHORITIES.

9


--------------------------------------------------------------------------------


V. Plan Administration


A.                                   PLAN ADMINISTRATION.  THE COMPANY OR ITS
DELEGATE HAS THE AUTHORITY AND RESPONSIBILITY TO MANAGE AND CONTROL THE GENERAL
ADMINISTRATION OF THE PLAN, EXCEPT AS TO MATTERS EXPRESSLY RESERVED IN THE PLAN
TO EITHER THE BOARD OR THE COMMITTEE.  DETERMINATIONS, DECISIONS AND ACTIONS OF
THE COMPANY OR, IF APPLICABLE, THE COMMITTEE, IN CONNECTION WITH THE
CONSTRUCTION, INTERPRETATION, ADMINISTRATION, OR APPLICATION OF THE PLAN WILL BE
FINAL, CONCLUSIVE, AND BINDING UPON ANY QUALIFIED EMPLOYEE AND ANY PERSON
CLAIMING UNDER OR THROUGH THE QUALIFIED EMPLOYEE.  NO UNITED EMPLOYEE, MEMBER OF
THE BOARD, DELEGATE OF THE BOARD, OR MEMBER OF THE COMMITTEE WILL BE LIABLE FOR
ANY DETERMINATION, DECISION, OR ACTION MADE IN GOOD FAITH WITH RESPECT TO THE
PLAN OR ANY INCENTIVE AWARD MADE UNDER THE PLAN.


B.                                     HUMAN RESOURCES SUBCOMMITTEE.  THE HUMAN
RESOURCES SUBCOMMITTEE HAS THE SOLE AUTHORITY AND RESPONSIBILITY TO ESTABLISH
THE SELECTED PERFORMANCE OBJECTIVES FOR A PLAN YEAR (SUBJECT TO PARAGRAPH I.E.),
AND TO OTHERWISE ADMINISTER INCENTIVE AWARDS PAYABLE TO OFFICERS.


VI.  AMENDMENT OR TERMINATION


A.                                   AUTHORITY OF BOARD TO AMEND OR TERMINATE
PLAN.  THE PLAN MAY AT ANY TIME BE AMENDED, MODIFIED, SUSPENDED OR TERMINATED,
AS THE BOARD IN ITS SOLE DISCRETION DETERMINES. SUCH AMENDMENT, MODIFICATION, OR
TERMINATION OF THE PLAN WILL NOT REQUIRE ANY NOTICE OR THE CONSENT,
RATIFICATION, OR APPROVAL OF ANY PARTY, INCLUDING ANY QUALIFIED EMPLOYEE WHO IS
THEN ELIGIBLE TO PARTICIPATE IN THE PLAN.


B.                                     AUTHORITY TO AMEND INCENTIVE AWARDS.  THE
COMMITTEE MAY REDUCE AN INCENTIVE AWARD PAYABLE TO AN OFFICER, AND THE COMPANY
MAY REDUCE ANY INCENTIVE AWARD OTHER THAN AN INCENTIVE AWARD PAYABLE TO AN
OFFICER PRIOR TO THE PAYMENT OF THE INCENTIVE AWARD TO THE EXTENT IT DEEMS
NECESSARY OR APPROPRIATE TO COMPLY WITH LAWS, INCLUDING APPLICABLE SECURITIES
LAWS, LOCAL LAWS OUTSIDE THE U.S. AND THE POOLING OF INTERESTS REQUIREMENTS IN
CONNECTION WITH A MERGER, PROVIDED THAT NOTHING IN THIS PARAGRAPH AFFECTS THE
RIGHTS OF COLLECTIVE BARGAINING EMPLOYEES UNDER THE APPLICABLE COLLECTIVE
BARGAINING AGREEMENTS TO AN INCENTIVE AWARD.


C.                                     AUTHORITY TO AMEND INTERNATIONAL EMPLOYEE
EXHIBITS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY’S SENIOR VICE
PRESIDENT—HUMAN RESOURCES MAY AT ANY TIME AND FROM TIME TO TIME, ADD, DELETE OR
OTHERWISE AMEND THE PROVISIONS OF, ANY EXHIBIT TO THIS PLAN WHICH SETS FORTH THE
TERMS OF THE PLAN AS APPLIED TO INTERNATIONAL EMPLOYEES TO THE EXTENT NECESSARY
OR ADVISABLE TO COMPLY WITH LOCAL LAWS OR APPLICABLE COLLECTIVE BARGAINING
AGREEMENTS.

10


--------------------------------------------------------------------------------


VII. Miscellaneous


A.                                   NO CONTRACT OF EMPLOYMENT, ETC.  NEITHER
THIS PLAN NOR ANY INCENTIVE AWARD UNDER THE PLAN CONSTITUTES A CONTRACT OF
EMPLOYMENT AND PARTICIPATION IN THE PLAN WILL NOT GIVE ANY EMPLOYEE THE RIGHT TO
BE RETAINED IN THE SERVICE OF UNITED OR TO CONTINUE IN ANY POSITION OR AT ANY
LEVEL OF COMPENSATION. NOTHING CONTAINED IN THE PLAN WILL PROHIBIT OR INTERFERE
WITH UNITED’S RIGHT TO ASSIGN PROJECTS, TASKS AND RESPONSIBILITIES TO ANY
EMPLOYEE OR TO ALTER THE NATURE OF UNITED’S RIGHTS WITH RESPECT TO THE
EMPLOYEE’S EMPLOYMENT RELATIONSHIP, INCLUDING THE RIGHT TO TERMINATE ANY
EMPLOYEE AT ANY TIME, WITH OR WITHOUT PRIOR NOTICE, AND FOR ANY REASON WITHIN
THE CONSTRAINTS OF EXISTING LAW.


B.                                     GOVERNING LAW.  THE VALIDITY,
CONSTRUCTION, INTERPRETATION, ADMINISTRATION AND EFFECT OF THE PLAN AND ANY
RULES, REGULATIONS AND ACTIONS RELATING TO THE PLAN WILL BE GOVERNED BY AND
CONSTRUED EXCLUSIVELY IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES AND THE
STATE OF ILLINOIS, NOTWITHSTANDING THE CONFLICTS OF LAW PRINCIPLES OF ANY
JURISDICTION.


C.                                     CONFLICT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THE PLAN, THE PLAN RULES OR PLAN ADMINISTRATION, THE EMPLOYER’S
OBLIGATIONS TO COLLECTIVE BARGAINING EMPLOYEES SHALL BE GOVERNED BY THE
APPLICABLE COLLECTIVE BARGAINING AGREEMENTS, AND ANY CONFLICT BETWEEN THE TERMS
OF THE PLAN, THE PLAN RULES OR PLAN ADMINISTRATION AND THE APPLICABLE BARGAINING
AGREEMENTS WITH RESPECT TO COLLECTIVE BARGAINING EMPLOYEES SHALL BE RESOLVED IN
FAVOR OF THE EMPLOYER’S OBLIGATIONS UNDER THE APPLICABLE COLLECTIVE BARGAINING
AGREEMENTS.

11


--------------------------------------------------------------------------------


 

Appendix A

Participating Affiliates

Name

 

Commencing

 

Ending

 

United Air Lines, Inc.

 

1/1/04

 

 

 

 

 

 

 

 

 

UAL Loyalty Services, Inc.

 

1/1/04

 

 

 

 

 

 

 

 

 

Mileage Plus, Inc.

 

1/1/04

 

 

 

 

 

 

 

 

 

Premier Meeting and Travel Services, Inc.

 

1/1/04

 

 

 

 

 

 

 

 

 

Kion de Mexico, S.A. de C.V.

 

1/1/04

 

 

 

 

 

 

 

 

 

Domicile Management Services, Inc.

 

1/1/04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Appendix A - 1


--------------------------------------------------------------------------------


Appendix B

Wages

B-1.  Inclusions.  For purposes of Paragraph III.C.1. the following items are
included in the definition of Wages:

·                  base pay

·                  overtime pay

·                  holiday pay

·                  longevity pay

·                  sick pay

·                  lead/purser/service director pay

·                  high skill premium/longevity pay

·                  language premium

·                  international and night flying premium pay

·                  pay for time taken as vacation

·                  payment for accrued vacation not taken as vacation when paid
on account of (i) a leave or (ii) a termination of employment due to a reduction
in force or for military leave

·                  shift differential pay

·                  back pay (other than judicial or administrative awards of
grievance pay or back pay or settlement thereof)

·                  delayed activation pay

·                  bypass pay

·                  check pilot premium pay

·                  double town salary expense

·                  senior/junior manning pay

·                  operational integrity pay

·                  temporary reclass pay

·                  Hawaiian override

B-2.  Exclusions.  For purposes of Paragraph III.C.2. the following items are
excluded in the definition of Wages:

·                  deferred compensation (other than pursuant to Code Sec. 125
or 401(k))

·                  moving expense and similar allowances

·                  KERP I and KERP II awards

·                  performance incentive awards, profit sharing awards or sales
incentive awards

·                  expense reimbursements and per diems

·                  severance, termination pay and related payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Appendix B - 1


--------------------------------------------------------------------------------


·                  payment for accrued vacation time not taken as vacation when
paid on account of termination of employment, other than on account of a
reduction in force or for a military leave

·                  disability and workers compensation payments

·                  duty-free commissions

·                  recognition lump sums

·                  flight expense

·                  retropay created by execution of a collective bargaining
agreement, unless the collective bargaining agreement requires inclusion

·                  reimbursable cleaning

·                  Employer contributions to employee benefit plans

·                  solely for purposes of making an Incentive Award payment
under this Plan, judicial or administrative awards for grievance pay or back pay
(including settlements thereof)

·                  imputed income for employee or dependent life insurance
coverage

·                  imputed income from pass service charges

·                  taxable travel

·                  imputed income from domestic partner benefits

·                  cash payments made pursuant to any agreement, program,
arrangement or plan designed to compensate an employee for amounts that may not
be credited or allocated to the employee under a qualified retirement plan due
to limitations imposed by tax laws

·                  taxable fringe benefits, including taxable reimbursement of
insurance premiums

·                  expatriate allowances

·                  hiring bonuses or other special payments relating to the
initiation of employment

·                  amounts realized with respect to restricted stock,
non-qualified stock options or stock appreciation rights

·                  lost luggage advance

·                  interest payments

B-3.  Special Crediting Rule.  For purposes of allocating Wages earned by a
Qualified Employee for services rendered during a Performance Period but
received following termination of employment, such Wages will be treated as
received on the Qualified Employee’s last day of employment with the Employer.

 

 

 

 

 

 

 

 

 

 

 

Appendix B - 2


--------------------------------------------------------------------------------


 

Exhibit A

Argentina

I.              Participation.

A.            Eligibility.  All International Employees who are working
regularly in Argentina and who are on the Employer’s Argentine payroll are
eligible to participate in the Plan (“Covered Argentinean Employees”).

B.            Acknowledgement.  In order to receive an Incentive Award under the
Plan, a Covered Argentinean Employee must execute a written acknowledgement in
the form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A - 1


--------------------------------------------------------------------------------


Exhibit B

Australia

I.              Participation.

A.            Eligibility.  International Employees and casual employees of the
Employer who are working regularly in Australia, who are on the Employer’s
Australian payroll and who are not subject to the terms of a collective
bargaining agreement with the Employer, unless the terms of such agreement
require that such employees participate in the Plan, are eligible to participate
in the Plan (“Covered Australian Employees”).

B.            Acknowledgement.  In order to receive an Incentive Award under the
Plan, a Covered Australian Employee must execute a written acknowledgement in
the form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B - 1


--------------------------------------------------------------------------------


Exhibit C

Belgium

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Belgium, who are on the Employer’s Belgian payroll and who are not subject to
the terms of a collective bargaining agreement with the Employer, unless the
terms of such agreement require that such employees participate in the Plan, are
eligible to participate in the Plan (“Covered Belgium Employees”).

B.            Acknowledgement.  In order to receive an Incentive Award under the
Plan, a Covered Belgium Employee must execute a written acknowledgement in the
form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C - 1


--------------------------------------------------------------------------------


Exhibit D

Brazil

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Brazil, who are on the Employer’s Brazilian payroll and who are not subject to
the terms of a collective bargaining agreement with the Employer, unless the
terms of such agreement require that such employees participate in the Plan, are
eligible to participate in the Plan (“Covered Brazilian Employees”).

B.            Acknowledgement.  In order to receive an Incentive Award under the
Plan, a Covered Brazilian Employee must execute a written acknowledgement in the
form and manner established by the Employer.

II.                                     Plan Terms.

A.            Plan Type.  The Plan shall be implemented in Brazil as a profit
sharing plan.

B.            Collective Bargaining Agreement.  The terms of the Plan as applied
to Covered Brazilian Employees shall be subject to the terms of any collective
bargaining agreement.

C.            Time of Payments.  Covered Brazilian Employees will be paid their
quarterly Incentive Awards for the first and second calendar quarters, if any,
on or about the August 31 immediately following such calendar quarters, and
their quarterly Incentive Awards for the third and fourth quarters, if any, on
or about the March 31 immediately following such calendar quarters.  Any
Incentive Award for a calendar year will be payable on or about the March 31
immediately following such calendar year.

D.            Expiration.  This Exhibit D shall terminate effective December 31,
2004.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D - 1

 


--------------------------------------------------------------------------------


Exhibit E

Canada

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Canada, who are on the Employer’s Canadian payroll and who are not subject to
the terms of a collective bargaining agreement with the Employer, unless the
terms of such agreement require that such employees participate in the Plan, are
eligible to participate in the Plan (“Covered Canadian Employees”).

B.            Acknowledgement.  In order to receive an Incentive Award under the
Plan, a Covered Canadian Employee must execute a written acknowledgement in the
form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit E - 1


--------------------------------------------------------------------------------


Exhibit F

China

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
China, who are on the Employer’s Chinese payroll and who are not subject to the
terms of a collective bargaining agreement with the Employer, unless the terms
of such agreement require that such employees participate in the Plan, are
eligible to participate in the Plan (“Covered Chinese Employee”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered Chinese Employee must execute a written acknowledgement in
the form and manner established by the Employer.

C.             Payment.  Cash Incentive Awards payable to Covered Chinese
Employees will be paid in Renminbi.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit F - 1


--------------------------------------------------------------------------------


Exhibit G

Costa Rica

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Costa Rica, who are on the Employer’s Costa Rican payroll and who are not
subject to the terms of a collective bargaining agreement with the Employer,
unless the terms of such agreement require that such employees participate in
the Plan, are eligible to participate in the Plan (“Covered Costa Rican
Employees”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered Costa Rican Employee must execute a written acknowledgement
in the form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G - 1

 


--------------------------------------------------------------------------------


Exhibit H

El Salvador

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
El Salvador, who are on the Employer’s El Salvadoran payroll and who are not
subject to the terms of a collective bargaining agreement with the Employer,
unless the terms of such agreement require that such employees participate in
the Plan, are eligible to participate in the Plan (“Covered El Salvadoran
Employees”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered El Salvadoran Employee must execute a written
acknowledgement in the form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit H - 1


--------------------------------------------------------------------------------


Exhibit I

France

I.              General.

A.            Plan Type.  The Plan as applied to International Employees who are
working regularly in France and who are on the Employer’s French payroll
(“Covered French Employees”) is intended to conform to the requirements of a
plan d’interressement, provided, however, the terms of the Plan as applied to
Covered French Employees shall be established solely by the terms of a separate
written plan instrument approved by the Company’s Senior Vice President — Human
Resources.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit I - 1


--------------------------------------------------------------------------------


Exhibit J

Germany

I.              General.

A.            Implementation of Plan.  The Company’s implementation of the Plan
for Covered German Employees (defined below) will be subject to co-determination
with any applicable works council.

II.            Participation.

A.            Eligibility.  International Employees who are working regularly in
Germany, who are on the Employer’s German payroll and who are not subject to the
terms of a collective bargaining agreement, unless the terms of such agreement
require that such employees participate in the Plan, are eligible to participate
in the Plan (“Covered German Employees”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered German Employee must execute a written acknowledgement in
the form and manner established by the Employer.

C.             Termination of Employment.  For purposes of Paragraph IV.A. of
the Plan, a Covered German Employee is entitled to receive payment of an
Incentive Award if he or she voluntarily terminates employment during the
Performance Period or after the Performance Period and before the date payment
of the Incentive Award is made.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit J - 1

 


--------------------------------------------------------------------------------


Exhibit K

Ireland

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Ireland, who are on the Employer’s Irish payroll and who are not subject to the
terms of a collective bargaining agreement, unless the terms of such agreement
require that such employees participate in the Plan, are eligible to participate
in the Plan (“Covered Irish Employees”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered Irish Employee must execute a written acknowledgement in the
form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit K - 1

 


--------------------------------------------------------------------------------


Exhibit L

Japan

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Japan, who are on the Employer’s Japanese payroll and who are not subject to the
terms of a collective bargaining agreement with the Employer, unless the terms
of such agreement require that such employees participate in the plan, are
eligible to participate in the Plan (“Covered Japanese Employee”).

II.                                     Plan Terms.  The terms of the Plan as
applied to a Covered Japanese Employee shall be established by the terms of a
separate writing approved by the Company’s Senior Vice President — Human
Resources.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit L - 1


--------------------------------------------------------------------------------


Exhibit M

Korea

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Korea, who are on the Employer’s Korean payroll and who are not subject to the
terms of a collective bargaining agreement with the Employer, unless the terms
of such agreement require that such employees participate in the Plan, are
eligible to participate in the Plan (“Covered Korean Employees”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered Korean Employee must execute a written acknowledgement in
the form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit M - 1


--------------------------------------------------------------------------------


Exhibit N

Mexico

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Mexico, who are on the Employer’s Mexican payroll and who are not subject to the
terms of a collective bargaining agreement with the Employer, unless the terms
of such agreement require that such employees participate in the Plan, are
eligible to participate in the Plan (“Covered Mexican Employees”).

B.                                      Acknowledgement.  In order to receive an
Incentive Award under the Plan, a Covered Mexican Employee must execute a
written acknowledgement in the form and manner established by the Employer.

II.                                     Plan Terms.

A.            Offset For Mandatory Profit Sharing.  A Covered Mexican Employee’s
Incentive Award under the Plan shall be offset (but not below zero) by the
amount of any profit sharing payment such employee is entitled to receive under
Mexico’s mandatory profit sharing law.

B.            Expiration.  This Exhibit N shall terminate effective December 31,
2004.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N - 1


--------------------------------------------------------------------------------


Exhibit O

The Netherlands

I.              General.

A.            Term.  This Exhibit O shall terminate effective December 31, 2005.

II.            Participation.

A.            Eligibility.  International Employees who are working regularly in
the Netherlands, who are on the Employer’s Dutch payroll and who are not subject
to the terms of a collective bargaining agreement with the Employer, unless the
terms of such agreement require that such employees participate in the Plan, are
eligible to participate in the Plan (“Covered Dutch Employees”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered Dutch Employee must execute a written acknowledgement in the
form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit O - 1


--------------------------------------------------------------------------------


Exhibit P

Singapore

I.              Participation.

A.                                    Eligibility.  International Employees who
are working regularly in Singapore, who are on the Employer’s Singapore payroll
and who are not subject to the terms of a collective bargaining agreement with
the Employer, unless the terms of such agreement require that such employees
participate in the Plan, are eligible to participate in the Plan (“Covered
Singapore Employees”).

B.                                      Acknowledgement.  In order to receive an
Incentive Award under the Plan, a Covered Singapore Employee must execute a
written acknowledgement in the form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit P - 1


--------------------------------------------------------------------------------


Exhibit Q

Taiwan

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Taiwan, who are on the Employer’s Taiwanese payroll and who are not subject to
the terms of a collective bargaining agreement with the Employer, unless the
terms of such agreement require that such employees participate in the Plan, are
eligible to participate in the Plan (“Covered Taiwanese Employee”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered Taiwanese Employee must execute a written acknowledgement in
the form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Q - 1


--------------------------------------------------------------------------------


Exhibit R

Thailand

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Thailand, who are on the Employer’s Thai payroll and who are not subject to the
terms of a collective bargaining agreement with the Employer, unless the terms
of such agreement require that such employees participate in the Plan, are
eligible to participate in the Plan (“Covered Thai Employees”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered Thai Employee must execute a written acknowledgement in the
form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit R - 1


--------------------------------------------------------------------------------


Exhibit S

United Kingdom

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
the United Kingdom, who are on the Employer’s United Kingdom payroll and who are
not subject to the terms of a collective bargaining agreement with the Employer,
unless the terms of such agreement require that such employees participate in
the plan, are eligible to participate in the Plan (“Covered UK Employees”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered UK Employee must execute a written acknowledgement in the
form and manner established by the Employer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit S - 1

 


--------------------------------------------------------------------------------


Exhibit T

Uruguay

I.              Participation.

A.            Eligibility.  International Employees who are working regularly in
Uruguay, who are on the Employer’s Uruguayan payroll and who are not subject to
the terms of a collective bargaining agreement with the Employer, unless the
terms of such agreement require that such employees participate in the Plan, are
eligible to participate in the Plan (“Covered Uruguayan Employees”).

B.             Acknowledgement.  In order to receive an Incentive Award under
the Plan, a Covered Uruguayan Employee must execute a written acknowledgement in
the form and manner established by the Employer.

II.            Plan Terms.

A.            Time of Payment.  Covered Uruguayan Employees will be paid their
quarterly Incentive Awards for the second, third and fourth 2004 calendar
quarters in calendar year 2005 together with their 2004 annual Incentive Award,
if any.  For quarterly and annual Incentive Awards for calendar year 2005 and
thereafter, the Incentive Awards will be paid in a single sum in the calendar
year immediately following the calendar year to which the Incentive Award
relates.  The Incentive Award payment will be made as soon as practicable
following the end of the calendar year and determination of the Incentive
Awards, including a determination that no annual Incentive Award will be
payable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit T - 1


--------------------------------------------------------------------------------